Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted April 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kerr et al. (US 2014/0271930 A1).
Kerr et al. teach application of a composition comprising zinc pyrithione or selenium sulfide shampoo for three weeks (i.e. scalp care composition comprising a scalp active material claimed; addresses claims 14-15).  After treatment the level of oxidation of the scalp was measured by 13-HODE and 9-HODE being significantly reduced compared to baseline samples (i.e. non-scalp care composition), such as 74% or 66% reduction (i.e. at least 10% reduction in oxidative stress biomarker; see paragraph 65; addresses claims 1, 3-8).  
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in 
It has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[I]inherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perrine v. Medici’s Pharmaceutical Corp., 432 F.3d 1368, and 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[I]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perrine, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]newly discovered results of known processes directed to the same purpose are not
With respect to the limitation of “improving the health due to reduced scalp oxidative stress”, note, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hiram, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kora v. Robbie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In instant case, the recitation merely states the purpose of the process, which would be an inherent result of claimed process.
Further, as to the limitation of claims 3-8, note, 13-HODE and 9-HODE would meet the limitation of biomarker. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being patentable over Dawson et al. (WO 2009/135006 A2), in view of  Spitteler et al. (CChem Phis Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).
Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising a follicular fungi reduction (FFRA) agent (see abstract; claims 1, 2; Fig.5). The FFRA agent is selected from pantothenic acid, pyridinethione salts such as zinc pyridinethinone (i.e. zinc pyrithione; see page 14, lines 4-5, see Examples 5-7 which contain ZPT as FFRA agent), zinc carbonate, ketoconazole (azoles), sulfur, piroctone olamine (octopirox), selenium sulfide, sulfur (see page 8, bottom para.). Oxidation breaks the disulfide bonds of cystine the most abundant amino acid found in hair, creating cysteic acid (SO3= as one by-product). See page 3. It is taught that the presence of fungi (e.g., Malassezia) in the hair follicle leads to the production of oxidative products, and thus leads to oxidative damage of hair, even before it emerges from the hair follicle (see page 4, lines 9-11). Oxidative damage to hair is measured by examining ATR-IR-spectra bands for SO3= and amide present in the hair, and the presence of SO3= is an indicator of oxidative damage in hair i.e. teaches using oxidative modification of proteins as biomarker for measuring oxidative stress (see page 8, lines 6-16). Oxidative damage is determined by the amount of cysteic acid (SO3= and Amide), and the resultant date is expressed as SO3=/Amide, higher the number greater the oxidative damage. The level of oxidative damage as measured by level of cysteic acid was more 
The Examiner would like to note that the claim limitations “as demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy” as in claim 1; “wherein there is at least a 5% reduction of surface energy" in claim 16; "at least a 10% reduction of surface energy" in claim 17 are met because the same application of the instantly claimed scalp care composition is applied to the scalp.  Thus, upon application of the same composition to the scalp, the above properties will occur. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case or either anticipation or obviousness has been established. Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Nevertheless, Dawson et al. teaches that the level of oxidative damage as measured in emergent hair by the level of cysteic acid was more than 10% reduced from the beginning to the end of treatment with zinc pyrithione (ZPT) in comparison with a non-scalp care composition (control; see page 24; Fig.5).  Therefore, since the health of emergent hair is improved from reduced scalp oxidative stress comprising application of a scalp composition, and the emergent hair has reduced oxidative stress the properties of reduced oxidative stress measures in pre-emergent hair 
Dawson et al. does not teach the biomarkers 9-HODE or 13-HODE.
However, Spiteller et al. teaches that 9-hydroxy-10, 12-octadecanoic acid (9-HODE) and 13-hydroxy- 9, 11-octadecanoic acid (13-HODE) are excellent markers for lipid peroxidation. See abstract. It is taught that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human (see page 138, left hand column, para 2).
Yoshida et al. teaches that it is generally accepted that lipid peroxidation is involved in the in vivo oxidative damage and pathogenesis of several diseases. It is taught that the efficacy of antioxidants in vivo can be evaluated based on tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Yoshida et al. evaluated the antioxidant effects of coffee and its components using biomarker such as hydroxyoctadecanoic acid (HODE). See, particularly, the abstract, and introduction section at page 691.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to measure 9-HODE or 13-HODE as the biomarker because of the following teachings: 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human; and 2) Yoshida et al. teaches that the antioxidant effects of coffee/compounds can be evaluated using biomarker such as tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Furthermore, one of ordinary skill in the art would have a reasonable expectation that the treatment scalp with zinc pyrithione would lead to a healthier hair as oxidative damage has been reduced.  
Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yunis (US 5,877,209) in view of Spitellar et al. (Chem Phys Lipids, 1997, vol. 89, pp. 131-39), and Yoshida et al. (Journal of Oleo Science, 2008, vol. 57, no. 12, pp. 691-697).
Yunis discloses hair protective formulations which can be administered to a subject so as to protect hair follicles against oxidative stress, thereby provides a means to maintain hair structure and growth. It is taught that since hair originates from hair follicles, protection of hair follicles against oxygen radical stress provides a means to maintain hair structure and growth (see column 2, lines 10-25). Yunis teaches a method of protecting hair follicles against oxidative stress comprising administering topically an effective amount of a formulation comprising at least one antioxidant or at least one free radical blocking agent such as ascorbic acid, butylated hydroxytoluene, butylated hydroxyanisole (BHA) (see claims 1,2,3, 9). Yunis teaches that the formulation therein further comprise antimicrobial additive such as triclosan, zinc pyrithione, benzalkonium chloride, undecylenic acid (see claim 9, column 3, lines 61-64). A test model for assessing oxidative damage to hair follicles and to determine the protection on application of antioxidant is none on samples of treated and un-treated hair follicles (see abstract; columns 4-6). Yunis teaches BHA (anti-oxidant scalp composition with and active) protects from t-BuOOH-induced hair loss (i.e. new hair has improved health because there is actual hair instead of hair loss; see column 5, line 53-column 6, line 9). 
Yunis does not specifically teach  improving the health of hair due to reduced scalp oxidative stress where scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair is from reduced oxidative stress in emergent hair and having reduced water absorption and reduced surface energy (claim 1); wherein the composition comprises zinc pyrithione (claims 8 and 14-15); measuring a level 
Spiteller et al. teaches that 9-hydroxy-10, 12-octadecanoic acid (9-HODE) and 13-hydroxy- 9, 11-octadecanoic acid (13-HODE) are excellent markers for lipid peroxidation. See abstract. It is taught that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human (see page 138, left hand column, para 2).
Yoshida et al. teaches that it is generally accepted that lipid peroxidation is involved in the in vivo oxidative damage and pathogenesis of several diseases. It is taught that the efficacy of antioxidants in vivo can be evaluated based on tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio. Yoshida et al. evaluated the antioxidant effects of coffee and its components using biomarker such as hydroxyoctadecanoic acid (HODE). See, particularly, the abstract, and introduction section at page 691. 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein the method of Yunis improves the health of emergent hair due to reduced scalp oxidative stress (claim 1) because Yunis teach the application of a composition to the scalp that reduces follicles (located in the scalp and where hair emerges) oxidative stress and provides improvement to the health of hair.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy (claim 1); wherein 
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to measure 9-HODE or 13-HODE as the biomarker because of the following teachings: 1) Spiteller et al. teaches that 9-HODE, 13-HODE are well suited to estimate oxidative stress exerted in human; and 2) Yoshida et al. teaches that the antioxidant effects of coffee/compounds can be evaluated using biomarker such as tHODE level (which includes instant 9-HODE, 13-HODE) and its stereoisomer ratio.  One would find it obvious and motivated to compare the biomarker to a control (non-treated/baseline) because Yunis compares hair growth to a control and one would reasonably want to see the effect of the scalp composition.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention to include zinc pyrithione in the composition because Yunis teaches that the composition can comprise it.  One would be motivated to decrease any stress from any microbial infection on the scalp such as those from dandruff.
Claims 1, 3-8, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kerr et al. (US 2014/0271930 A1) in view of Dawson et al. (WO 2009/135006 A2). 
Kerr et al. teach application of a composition comprising zinc pyrithione or selenium sulfide shampoo for three weeks (i.e. scalp care composition comprising a scalp active material claimed; addresses claims 14-15).  After treatment the level of oxidation of the scalp was measured by 13-HODE and 9-HODE being significantly reduced compared to baseline samples (i.e. non-scalp care composition), such as 74% or 66% reduction (i.e. at least 10% reduction in oxidative stress biomarker, biomarkers; and comparison to a baseline in claims 1-9; see paragraph 65).  
Kerr et al. does not specifically teach improving the health of hair due to reduced scalp oxidative stress where scalp oxidative stress is demonstrated by reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy (claim 1); wherein oxidative stress is measured by a level of a biomarker in emergent hair (claim 6); wherein there is at least a 5% reduction of surface energy (claim 16); and wherein at least a 10% reduction of surface energy (claim 17).
Dawson et al. discloses a method of treating oxidative damage of hair comprising applying a hair care composition to scalp comprising a follicular fungi reduction (FFRA) agent (see abstract; claims 1, 2; Fig.5). The FFRA agent is selected from pantothenic acid, 3= and amide present in the hair, and the presence of SO3= is an indicator of oxidative damage in hair i.e. teaches using oxidative modification of proteins as biomarker for measuring oxidative stress (see page 8, lines 6-16). Oxidative damage is determined by the amount of cysteic acid (SO3= and Amide), and the resultant date is expressed as SO3=/Amide, higher the number greater the oxidative damage. The level of oxidative damage as measured by level of cysteic acid was more than 10% reduced from the beginning to the end of treatment with zinc pyrithione (ZPT) and in comparison with non-scalp care composition (control; see page 24; Fig.5).  New hair was measured and had less oxidative damage (i.e. improving health of hair emerging from a scalp demonstrating the reduction of oxidative stress measures in pre-emergent hair; see figure 7).  
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein the method of Kerr et al. improves the health of emergent hair due to reduced scalp oxidative stress (claim 1) because Kerr et al. teach the application of a composition to the scalp that reduces scalp oxidative stress.
It would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date of the claimed invention wherein scalp oxidative stress is 
The Examiner would like to note that although the claimed biomarkers were measured in the scalp, it would have been obvious and one would be motivated for one of ordinary skill in the art before the effective filing date to measure the biomarkers in the emergent hair because Kerr et al. demonstrates that these biomarkers are commonly used to determine oxidative stress.
Response to the Arguments
Applicants’ amendments and remarks submitted April 22, 2021 have been fully considered, but found unpersuasive as to the rejections set forth above. The rejections under 35 U.S.C. 112 (b) are withdrawn in view of the amendments.
As to the rejections under 35 U.S.C. 102(a)(1) over Kerr et al. , applicants contend that Kerr et al. do not teach the recited benefit of claimed invention: “reduced oxidative stress measures in pre-emergent hair resulting in healthier emergent hair having reduced water absorption and reduced surface energy” and “subsequent hair growth as related to scalp health In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In instant case, the recitation merely states the purpose of the process, and does not materially affect the steps of the process.  It is an inherent result/function of claimed process. Furthermore, as discussed above, “it is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable” and “the realization of a new benefit of an old process does not render that process patentable”. With respect to the assertion of new use, the examiner notes, the recited functions and/or results of applying the scalp active agents herein do not render any material limitation as to the steps of claimed process. It merely recites some inherent characteristics of such old and well-known process and does not constitute a new method.
With respect to the rejections under 35 U.S.C. 103 over Dawson et al., Spitellar et al., and Yoshida et al., applicants contend that Dawson reference teach reduce oxidative stress originating from the fungus (in hair follicles), and claimed invention is using direct anti-oxidant action against oxidative stress in the “scalp skin”, applicants continue to argue that both the claimed invention’s site of action and mechanism of action are different (from those of Dawson) with respect to achieving improvement in hair quality. Applicants also continue to argue the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, one of ordinary skill on the art would see no difference between “applying to a scalp” and “applying to scalp skin” Also, the claims do not defines the “oxidative stress” by excluding those originated from fungus. Thus, the alleged difference of location and mechanism would not make any material difference in the aspect of the method steps. The remarks about the END of the method are not probative for reasons discussed in prior office action, particularly, the argued difference would not make any material difference between the method of the prior art. and the method as claimed herein. The applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers.
Applicants further contend that the cited references would not make a prima facie case of obviousness because the cited references do not teach or suggest “elimination of oxidative stress in the scalp would result in the healthier hair” and subsequent hair growth as claimed, as demonstrated by the 132 declaration submitted January 29, 2019. Applicants assert that the rejection merely made a conclusory statement of obviousness without articulating the reason and rationale. The arguments are not persuasive. Particularly, the claimed method are construed as applying eh scalp agent, such as zinc pyridinethinone, to the scalp of a person  in need of the treatment, such as those with the oxidative stress in hair follicle, followed by a step of measuring the level of HODE. As discussed above, the cited references fairly suggest such processes. The 
As to the rejections under 35 U.S.C. 103 over Yunis, Spitellar et al. , and Yoshida et al.,  applicants contend that Yunis reference teach reduce oxidative stress originating from the fungus (in hair follicles), and claimed invention is using direct anti-oxidant action against oxidative stress in the “scalp skin”, applicants continue to argue that both the claimed invention’s site of action and mechanism of action are different (from those of Yunis) with respect to achieving improvement in hair quality. Applicants also continue to argue the END of the action in claimed invention and in the cited reference are different. Those arguments are not probative. Initially, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., scalp skin) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, one of ordinary skill on the art would see no difference between “applying to a scalp” and “applying to scalp skin”. Thus, the alleged difference would not make any material difference in the aspect of claimed method.  Also, the claims do not defines the “oxidative stress” by excluding those originated from fungus. The remarks about the END of the method are not probative for reasons discussed in prior office 
Applicants further assert that the cited references would not make a prima facie case of obviousness because the cited references do not teach or suggest “elimination of oxidative stress in the scalp would result in the healthier hair” and subsequent hair growth as claimed, as demonstrated by the 132 declaration submitted January 29, 2019. Applicants assert that the rejection merely made a conclusory statement of obviousness without articulating the reason and rationale. The arguments are not persuasive. Particularly, the claimed method are construed as applying eh scalp agent, such as zinc pyridinethinone, to the scalp of a person  in need of the treatment, such as those with the oxidative stress in hair follicle, followed by a step of measuring the level of HODE. As discussed above, the cited references fairly suggest such processes. The limitations of “elimination of oxidative stress in the scalp would result in the healthier hair” and subsequent hair growth as claimed, merely recites the functions/benefit and consequence of such a process. Applicants have not construed the claimed method otherwise, nor point out a particular step in claimed method that would have not been obvious.  Furthermore, since the prior art teach the damage of oxidative stress in hair follicle, one of ordinary skill in the art would have a reasonable expectation that elimination of oxidative stress in hair follicles would lead to a healthy hair.
With respect to the rejections under 35 U.S.C. 103 over Kerr et al. (US 2014/0271930 A1) in view of Dawson et al. applicants contend that Dawson reference teach reduce oxidative stress originating from the fungus (in hair follicles), and claimed invention is using direct anti-oxidant action against oxidative stress in the “scalp skin”, applicants continue to argue that both In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, one of ordinary skill on the art would see no difference between “applying to a scalp” and “applying to scalp skin”. Thus, the alleged difference would not make any material difference in the aspect of claimed method.  Also, the claims do not defines the “oxidative stress” by excluding those originated from fungus. The remarks about the END of the method are not probative for reasons discussed in prior office action, particularly, the argued difference would not make any material difference between the method of the prior art. and the method as claimed herein. The applied hair care composition as taught in prior art would not stop function after the measurement of the biomarkers. 
Applicants further assert that the cited references would not make a prima facie case of obviousness because the cited references do not teach or suggest “elimination of oxidative stress in the scalp would result in the healthier hair” and subsequent hair growth as claimed, as demonstrated by the 132 declaration submitted January 29, 2019. Applicants assert that the rejection merely made a conclusory statement of obviousness without articulating the reason and rationale. The arguments are not persuasive. Particularly, the claimed method are construed as applying eh scalp agent, such as zinc pyridinethinone, to the scalp of a person  in need of the .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627